Citation Nr: 1437394	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD) in excess of 30 percent from April 17, 2007 to March 1, 2010.  

2.  Entitlement to a rating in excess of 50 percent for PTSD from March 2, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1986.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 30 percent disability rating, effective April 17, 2007.

In a June 2010 rating action, the RO increased the assigned disability rating to 50 percent, effective March 2, 2010.  The Veteran has not expressed satisfaction with the increased evaluation.  Moreover, the increase was not effective for the entire period on appeal.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  For the sake of convenience, the Veteran's appeal has been characterized as two separate issues.  

In August 2011, the Veteran presented sworn testimony during a personal hearing in Denver, Colorado, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2012 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2012 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Throughout the entire claim period, the Veteran's psychiatric disability has been manifested by flashbacks, depression, sleep impairment, intrusive thoughts, irritability and anger, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, which results in occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD have been met from April 17, 2007 to March 1, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met for any portion of the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.13, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for increased initial ratings for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the October 2007 rating decision, the RO issued a letter dated in April 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the October 2007 rating action, the RO granted service connection for PTSD and a 30 percent disabling was assigned.  As indicated above, in a June 2010 decision, the AMC increased the disability rating to 50 percent, effective March 2, 2010.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes that the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The agency of original jurisdiction (AOJ) obtained the Veteran's available service treatment records (STRs), VA and private treatment records, Social Security Administration (SSA) records, and secured multiple examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. §3.159(c)(1)-(3). 

VA examinations were obtained in August 2007, March 2010, and October 2011 with respect to the pending claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

The Board recognizes the recent contentions of the Veteran's representative that a new VA examination is required because the most recent VA examination is several years old.  See the Appellant's brief dated June 2014.  To this end, the Board observes that the Veteran's representative referenced a March 2010 VA examination as being the most recent VA examination of record.  However, the Veteran was most recently afforded a VA examination in October 2011.  Moreover, as will be explained below, the Veteran's VA treatment records have been obtained through 2012 and are not demonstrative of worsening psychological symptomatology.  The Board further notes that the Veteran's representative referred to an in-patient hospitalization indicated in the Veteran's VA treatment records.  However, a review of the evidence does not show that the Veteran received in-patient psychiatric treatment.  In fact, the October 2011 VA examination states that there has been no hospitalization, and the 2012 treatment records show only the Veteran's regularly scheduled, ongoing treatment for PTSD.  There is no statement from the Veteran indicating that he has been hospitalized or that his disability has otherwise increased in severity.  Thus, while the Veteran's most recent VA medical examination occurred in October 2011, the examination is not stale as there is no evidence of record that his psychological symptoms have increased in severity since that examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, the Board finds that remand for a new examination is not warranted in this case.

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded her due process rights in the development of evidence through testimony.  At the August 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Acting Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Acting Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).  As there is no indication of any outstanding evidence, the Board may proceed with adjudication of the Veteran's appeal. 

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 30 percent evaluation for his PTSD from April 17, 2007, and a 50 percent evaluation from March 2, 2010, the date of a VA examination.  As discussed below, the Board concludes that a 50 percent disability evaluation is warranted for the entire claim period.  

The Veteran's psychiatric disability has been evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.
A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 55 to 58 as determined by VA examiners.  These scores are indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for his PTSD from April 17, 2007 and in excess of 50 percent from March 2, 2010.  After having reviewed the record, and for reasons explained below, the Board concludes that a 50 percent disability rating, but no higher, is warranted under the schedular criteria for entire claim period.

The Veteran was afforded a VA psychological examination in August 2007 at which time the examiner documented the Veteran's current symptoms of depression, sleep disruptions including nightmares, hypervigilance, increased irritability, avoidance, and flashbacks.  The Veteran indicated that his anxiety level can be "quite severe" in the morning and while he is at work.  He stated that he generally feels more relaxed when he is at home alone.  The Veteran reported that he experienced panic attacks in the past, but never more than on a weekly basis.  He stated that he has great difficulty with his temper; lately, he has been experiencing flares of his temper at work, primarily with supervisors.  The Veteran continues to work for the postal service, despite his temper problems.  He indicated that he does not engage in physical violence and that his tendency to fight has decreased through the years.  The Veteran stated that he is "easily brought to tears lately."  He has been suicidal on and off for years, but denies plan or intent.  His mood is depressed and his energy level is low.  The examiner stated that the Veteran was well-oriented and his concentration and memory were fair.  The examiner indicated that the Veteran is able to maintain activities of daily living including personal hygiene.  His thought process and communication were mildly impaired by some difficulties with short term memory and concentration.  The examiner indicated that the Veteran has been married to his second wife for over twenty years.  He has two adult children from this marriage.  He also has two adult sons from his first marriage, with whom he has not spoken in over fifteen years.  He is on probation for driving under the influence (DUI), which occurred in November 2006.  He stated that he has had at least eighteen DUI's over the years.  The Veteran stated that he can become paranoid, particularly when he is drinking.  He cannot name any hobbies.  The examiner stated that the Veteran's social functioning is impaired by his high level of anxiety and difficulty with his temper.  He further opined that the Veteran "is employable from a psychiatric standpoint but will do best in settings in which he has little or no contact with the public and loose supervision."  The examiner concluded that the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent "inability to perform occasional tasks due to symptoms of depressed mood, high level of anxiety with infrequent panic attacks from paranoia, particularly with intoxication, chronic insomnia, and some mild memory loss."  A GAF of 55 was assigned.

VA treatment records dated in July 2007 show the Veteran continues to struggle with anger issues at work.  He feels that his relationship with his wife is going well and that they are communicating better.  VA treatment records dated in October 2008 noted that the Veteran was experiencing increased irritability and stress, exacerbated by his medical problems.  It was further noted that he was able to visit his brother in Seattle.  See the VA treatment record dated October 2008.  VA treatment records dated in December 2009 indicated that the Veteran and his wife were caring for their grandchildren, ages 2 and 4; this caretaking was noted to greatly increase the Veteran's anger and irritability.

In the October 2007 notice of disagreement (NOD) and September 2008 substantive appeal (VA Form 9), the Veteran endorsed daily anxiety, avoidance of crowds, "or even being around other people."  He stated that he experiences nightmares three to four times per week, as well as, flashbacks both day and night.  See the NOD dated October 2007 & the VA Form 9 dated September 2008.

The Veteran was afforded a second VA examination in March 2010 at which time he reported that he recently retired after 15 years as a postal letter carrier.  He stated that he missed approximately 200 days of work, but this was due to physical disabilities.  The examiner noted that since not having a job, the Veteran misses not having other people to talk with and the majority of his communication is with his wife.  The Veteran stated that he and his wife enjoy traveling and they own a trailer.  In August 2009, he and his acquaintances went to a motorcycle rally in Sturgis, South Dakota.  He reports that he has no friends outside of work; however, when other men who have motorcycles want to ride they call him and he joins them.  He stated that this does not involve what he considers to be friendship.  The Veteran described his frustrations with his daughter and her husband and two young children, who live with the Veteran.  His son has also lived with him for the past year.  The Veteran indicated that his grandchildren are stressful for him, as he and his wife continue to watch the two children during the day.  The Veteran stated that he tends to be "quite irritable."  He is irritated with people not meeting his schedule and being loud around the house.  He stated that, since being out of work, he just sits around and has ideas about things that should be done but never gets around to doing the projects.  He occupies himself with the computer, watching movies, and going to the gym three to four times per week to sit in the sauna and use the elliptical machine.  The Veteran stated that he often tries to stay away from the family.  He did not endorse homicidal ideation, hallucinations, or delusions.

The March 2010 VA examiner stated that the Veteran provided essentially the same information and history that he did to the October 2007 VA examiner.  The examiner noted that the Veteran "does not give evidence of disability beyond his general anger and rather compulsive way of handling interpersonal situations."  The examiner further stated that "[t]here is no evidence that his postal work was diminished by his PTSD."  Socially, the Veteran "tends to keep to himself but is not greatly isolated in terms of his ability to mix with other people."  No current evidence of depression was endorsed by the Veteran.  The examiner stated, "[i]t is my opinion that the Veteran is able to work alone with low level supervision as he did in the postal service satisfactorily."  The Veteran's "[s]ocial functioning is impaired with his attribution that this has to do with having grandchildren and the turmoil of having their two adult children living with them."  A GAF of 56 was assigned.  The examiner concluded that "[t]here is reduced reliability and productivity due to PTSD signs and symptoms."

At the August 2011 Board hearing, the Veteran testified that he continues to attend psychological counseling once per month and sees his psychiatrist every three months.  See the August 2011 Board hearing transcript, pg. 4.  He stated that he has not had any psychiatric hospitalizations.  Id. at pg. 5.  He last worked in October 2009 and endorsed problems with authority.  Id. at pgs. 5-6.  The Veteran stated that he does not socialize outside of his relationship with his wife and has no friends.  Id. at pg. 6.  He stated that he gets along with his adult children from his second marriage.  Id. at pg. 9.  The Veteran endorsed flashbacks, nightmares, hypervigilance, and exaggerated startle response.  Id. at pg.s 8-11.  He also endorsed suicidal ideation.  Id. at pg. 14.  He also indicated that he has sometimes "felt like killing somebody."  Id.

The Veteran was afforded another VA examination in October 2011 at which time he reported that he has not been hospitalized for psychiatric reasons since his March 2010 VA examination.  He continues to see a psychiatrist every three months for medication management.  The Veteran has been married for 28 years.  He stated that his adult daughter and her family continue to live with him, but he is hoping that they will leave in November "because he finds it stressful having the grandchildren in the house."  The Veteran stated that he was forced to leave his job with the postal service due to medical problems including multiple surgeries for leg, shoulder, back, and prostate complaints.  However, he indicated that he believes he could still work at the postal service.  Regarding social activities, the Veteran stated that he recently went to a restaurant when one of his children was married and, in August, he and his wife took their camper van to Sturgis, South Dakota, for the motorcycle rally.  The Veteran stated that he takes medication to sleep and has dreams that startle him awake at least two to three times per week.  He reported that he had suicidal ideation in the past, but is not at risk for suicidal behavior at this time.  He denied homicidal ideation.  The examiner found no history of hallucinations or delusions.

The October 2011 VA examiner noted that the Veteran's "narrative today seems quite consistent with that which was described in the report for his last psychiatric disability exam."  The examiner reported that, "[f]rom a psychological point of view, the Veteran is still capable of gainful employment."  The Veteran endorsed depressed mood, anxiety, intrusive thoughts, social isolation, difficulty falling or staying asleep, difficulty concentrating, avoidance, and feelings of detachment or estrangement from others.  The examiner assigned a GAF of 58.  The examiner concluded that the Veteran exhibits "[o]ccupational and social impairment with reduced reliability and productivity" due to his PTSD."

Based on a review of the evidence, the Board concludes that an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD from April 17, 2007.  Symptomatology warranting the assignment of a 50 percent rating includes impairment of memory, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that a higher rating to 50 percent is warranted based on the Veteran's manifested symptomatology.  See 38 C.F.R. § 4.3 (2013).

The Board has considered the assignment of a rating in excess of 50 percent for the entire claim period, to include from March 2, 2010.  In this matter, the findings of the multiple VA examination reports and VA treatment records throughout the claim period are indicative of occupational and social impairment with reduced reliability and productivity.  The Veteran was shown to maintain social relationships with family members and exhibited an interest in activities outside of the home.  The Board recognizes that the Veteran endorsed suicidal ideation during the appeal period.  See, e.g., the VA examination reports dated August 2007 and October 2011.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The Veteran did not have any of the other symptoms listed in the rating criteria as examples of those that result in a 70 percent rating.  More importantly, there is no indication that the symptoms that were experienced by the Veteran resulted in occupational and social functioning with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of claim.  Accordingly, the Board concludes that a 70 percent rating is not warranted under Diagnostic Code 9411 at any time during the claim period.

Additionally, total occupational and social impairment as a result of the Veteran's service-connected disability has not been shown.  The evidence has not demonstrated total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  As noted above, it is undisputed that the Veteran has a history of suicidal ideation and he testified that he had thought about "killing somebody."  See the August 2011 Board hearing transcript, pg. 14.  Nevertheless, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  Moreover, although the Veteran's mild memory problems are documented in the record, there is no evidence of memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Veteran has not been employed since 2009.  However, the evidence of record does not show that his psychiatric disability has caused total occupational impairment.  He previously reported that he stopped working as a result of his worsening physical problems.  See the VA examination reports dated August 2007, March 2010, and October 2011.  No medical professional has provided any opinion indicating that the Veteran's psychiatric disability has caused total occupational and social impairment.  In fact, his examiners have noted that he is still employable from a psychiatric standpoint.  Accordingly, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for either a 70 percent or a 100 percent rating.

In sum, during the entire claim period, the extent and severity of the Veteran's actual symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; irritability; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationship, i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown at any time from September 25, 2006.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's PTSD with depression warrants a 50 percent rating, but no higher, from April 17, 2007.


III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  The current evidence of record does not demonstrate that Veteran's psychiatric disability has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, it bears emphasis that the schedular rating criteria are designed to take into account certain degrees of occupational impairment.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  Here, the Veteran's psychological disability is expressly contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual problems not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychological symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specifically as a result of his service-connected PTSD.  His VA examiners have consistently stated that he remains employable from a psychiatric standpoint.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating for 50 percent for PTSD from April 17, 2007 to March 1, 2010 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating for PTSD in excess of 50 percent at any point during the claim period is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


